Title: From George Washington to Robert Morris, 17 May 1782
From: Washington, George
To: Morris, Robert


                        
                            Sir
                            Head Quarters 17th-25 May 1782
                        
                        I have been honored with your Favor of the 23d of April. The Information it contains, is in some Respects,
                            pleasing and important. I thank you for the Communication; and need not assure you, that your Confidence shall never be
                            abused by me.
                        
                            In a circular Letter which I have lately written to the States, I have taken Occasion to mention, the failure
                                you experience from them, in their non-payment of the Sums demanded by the Requisition of Congress for the 8,000,000
                                Dollars. I have represented in the most pointed terms I could use, the ill Effects this failure must have upon our
                                military Operations; and have urged them, with the warmth of Zeal & earnestness, to a full & speedy
                                compliance with your Expectations. I wish this Application may have its desired effect.
                        
                        I am experiencing much Trouble from Complaints of the Army against Mr Sands’s execution of his Contracts. By
                            last post I transmitted to the Secretary at War Copies of proceedings respecting the Contract for West point and its
                            dependencies—& inclosed you will have those under the Contracts for the moving Army. It appears pretty evident to
                            me, that the Contractors for the latter have availed themselves of Mr Sands’s knowledge and Experience, to reject every
                            thing in the new One, that did not immediately tend to his ease & emolument in the old one; and which like every
                            thing else of the kind, that is not attended with mutual convenience, must effect its own reformation or destruction.
                                For it cannot be expected, that an Army, which has suffered every species of hard-ship & distress,
                                that could arise from want of pay, deficiencies in their rations, and still now want of Cloathing, will submit contentedly, to a measure which is not warranted by the Usage & customs of any
                                other Army, merely because it is convenient & beneficial to the Contractors. Every Man must know,
                            and Mr Sands acknowledges it, that issuing to a Regiment at one Draft, does not give to each Man the Ration which is
                            presented for him by the Contract; and to compell the Officers, who may wish to corn a little Beef or, by way of change,
                            to furnish their Tables with Poultry, or the smaller kinds of Meat—or who may sometimes be from camp or Quarters, and at
                            other Times wish to entertain a friend, to take their Allowance in the same draft, & at the same time with the
                            Men, whether their necessities call for more or less, or forfeit it, is not only unusual, but extremely hard and
                            disagreeable to them; and will, if continued, be productive of serious Consequences—not only from their disquietudes, but the Jealousies which will prevail among the Men—who with or
                            without cause, will suspect that the Officers not only take their full Allowance, but will have
                            it of the choisest peices, leaving them to share the deficiency in
                            that which is more indifferent. Besides, as the Contractors seem to think themselves under no
                                legal Obligation or controul to fulfill their Contract, and are determined to encounter no
                            Expence which they can possibly avoid, I may be thwarted by & by in my Disposition of the Troops; because, by
                            increasing their Clerks, it will add to their Expence. These Considerations, & the incessant Complaints which I am
                            obliged to hear, & which engages a large portion of my Time, induces me to urge again, That the person, who is be
                            the Arbiter of them may come forward without delay.
                        I have not made these observations from a disinclination to support this Contract, or any other System by
                            which the public interest can be promoted; and I should do injustice to the Officers of this Army, was I not to declare
                            that as far as my oppertunities have gone (and I have conversed freely on the subject from the General to the Ensign) they
                            seem equally well disposed to carry it into execution; but they can see no reason why the Contractors should pocket the
                            benefits which flow from their distresses.
                        
                            If the Officers could receive their pay, or even their subsistence regularly, more especially, if they could, as
                                I am told, is the Custom with the British Service, have always a month of the latter in advance, it is possible they
                                would renounce both Sands & his Issues; but having none of the former, & with difficulty come at the
                                latter, it is both inconvenient and mortifying to them to be tyed up as they are, when it does not appear that the
                                public interest is advanced by it; but admitting it is so in a small degree, we may spin the thread of Oeconomy ’till
                                it breaks. Minds sowered by distresses are easily rankled, as a specimen of the privates of the Connecticut Line were
                                the other day upon the eve of a general Mutiny; the vigilence of the Officers discovered it a few hours before they
                                were to parade, & the ring leaders have been tryed & executed; besides this, desertions are more
                                prevalent than ever; by the last Returns a greater number went off than ever did in the same space before, and tho’ I
                                know how much you have laboured for the means of paying the Army, & how inapplicable the remnant is to you,
                                ’till you are furnished with these, I cannot help adding, that it is very difficult, if not impracticable, to convince
                                Military Men whose interests, feelings & wants are continually goading them that people holding Civil Offices
                                are better intitled to receive the wages of service punctually than they are. I mention these things, my Dear Sir, not
                                so much because I think it in your power to afford redress, as because I think you should be acquainted with the
                                temper that prevails.
                        
                        I might have mentioned too in a more proper place, that while Mr Sands was saving fifty or an hundred pounds
                            in the establishment of his Issues, the public have expended, from the information I receive, at least 4000 pair of shoes
                            & 1000 blanketts extraordinary in transporting, two or three miles over rugged roads, the provision from these
                            places on mens shoulders, however I do not blame Mr Sands more for this, than the Officer who permitted it.
                        May 25th
                        I had written the foregoing part of this Letter before I received the inclosed complaints, from which it
                            appears that the Officers do not agree in sentiment with me in receiving their subsistence in money & purchasing
                            their own provisions; But place the matter as they do upon the footing of Right, their Observation shews that without
                            their concurrence, the difficulties cannot be compounded in that way.
                        Upon the whole matter, that the Army may not appear to be forming complaints without pointing to a remedy, I
                            have prepared the general Outlines of a system of Issues, which if adopted, would in my Opinion, be equitable &
                            satisfactory—This I intended to have sent to you by this Conveyance, but, to save Trouble & Delay, have concluded
                            it will be left to take the Sentiments of Mr Sands & some of the most sensible & judicious officers, upon
                            it; that all parties here may be agreed previous to communicatg it for your Approbation.
                        
                            Altho Mr Sands has been repeatedly urged to furnish stipulated Deposits for West point, yet that important post
                                is now almost without a Barrel of salted provisions; by which means it is in a most alarmg Situation, not being able,
                                were the Enemy to make a sudden Attempt upon it, to hold a seige of three Days. Add to this Omission, the
                            whole Army have been without Meat of any kind, for three or four Days past. I am at a loss to account for these Neglects.
                            I can only tell you the serious truth, & ask what Remedy is provided in such Cases? how is Mr Sands to be
                            compelled to perform his Duty? and where is the compulsory power lodged?I fear you will think this Letter very
                            tedious—but the subject required much to be said. I have mentioned to the Sectry at War, this Communication, &
                            have desired him to assist you in its Consideration. I hope, that on Consultation, you will afford us speedy Relief, as I
                            know not to what Extremities the present Uneasiness may push us. I am &c.
                        
                            G.W.
                        
                        
                            
                                The portions in square brackets represent the words GW wanted turned into code.
                            
                        

                    